Title: To Benjamin Franklin from Balthazar-Georges Sage, [before 27 January 1781]
From: Sage, Balthazar-Georges
To: Franklin, Benjamin


Monsieur
[before January 27, 1781]
Je me proposois d’aller faire hommage de Cet exemplaire de l’art d’essayer L’or et Largent que je viens de publier, mais mon tems est si occupé par mon Cours public, et par La guerre Litteraire que j’ai a soutenir Contre des personnes qui ont pour troupes auxiliaires, Lintrigue et passablement de mauvaise foi, qu’il ne me reste pas un Moment de libre. J’ai prié Mr Stinski professeur de physique à prague, qui desiroit avoir Lhonneur de vous voir, d’avoir La bonte de se charger de ce pacquet, que je vous prie d’agreer.
Recevez Monsieur les assurances du Respect avec Lequel je suis votre serviteur
SAGE
